      Case 4:20-cv-00584-AW-MAF Document 18 Filed 04/19/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

JOSE CRUZ,
      Plaintiff,
v.                                                 Case No. 4:20-cv-584-AW-MAF
FLORIDA ATTORNEY GENERAL,
     Defendant.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      Jose Cruz, a Florida inmate, filed this § 1983 action against Florida’s Attorney

General. I have considered the magistrate judge’s March 1, 2021 Amended Report

and Recommendation, ECF No. 14, and I have considered de novo Cruz’s

objections, ECF No. 15. I agree with the magistrate judge that this case must be

dismissed for failure to state a claim. Cruz is attacking a state-court conviction

through a § 1983 action, which Heck prohibits.

      I note that after the magistrate judge issued the Amended Report and

Recommendation, Cruz submitted another “second amended complaint.” ECF No.

16. The magistrate judge explained that this is identical to an earlier filing. ECF No.

17. At any rate, it was filed without leave and—like the other pleadings—fails to

state a claim.




                                          1
      Case 4:20-cv-00584-AW-MAF Document 18 Filed 04/19/21 Page 2 of 2




      It is now ORDERED:

      1.     The Amended Report and Recommendation (ECF No. 14) is adopted

and incorporated into this order.

      2.     The clerk will enter a judgment that says, “This case is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).”

      3.     The clerk will then close the file.

      SO ORDERED on April 19, 2021.

                                        s/ Allen Winsor
                                        United States District Judge




                                           2
